DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on June 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,192,956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 23-30 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 23, the closest prior art Veazie (US 2003/0218078) and Skripkar (US 2012/0043397 A1) disclose the features of: a sprinkler comprising a sprinkler body, a riser, a nozzle assembly, a regulation element and a pressure responsive member.		However, the combination of these references fails to teach elements: “the regulation element moves into a closed position to prevent flow of water to the nozzle assembly when the regulation element loses contact with the nozzle assembly”. Furthermore, modification on the prior art to Veazie in view of additional references would render the invention of Veazie inoperable and defeat its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752